                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                   )        CASE NO. 4:15CR299
                                            )
                       PLAINTIFF,           )        JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )        ORDER ON VIOLATION OF
                                            )        CONDITIONS OF SUPERVISED
                                            )        RELEASE
CHRISTOPHER BROWN,                          )
                                            )
                      DEFENDANT.            )


       A violation report was filed in this case on November 13, 2017. The Court

referred this matter to a magistrate judge to conduct appropriate proceedings and to file a

report and recommendation. Magistrate Judge George J. Limbert reported that a

supervised release violation hearing was held on April 15, 2019. The defendant admitted

to the following violations:

          1.   Law Violation;
          2.   Travel Outside of the Northern District of Ohio;
          3.   Unauthorized Use of Drugs.

       The magistrate judge filed a report and recommendation on April 15, 2019, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release.

       A final supervised release violation hearing was conducted on April 22, 2019.
Defendant Christopher Brown was present and represented by Attorney Timothy Ivey.

The United States was represented by Assistant United States Attorney David Toepfer.

United States Probation Officer Ashley Frank was also present at the hearing.

       At the hearing, the defendant waived the 14-day requirement for objections to the

report and recommendation. Both parties stated that there were no objections to the report

and recommendation of the magistrate judge. Upon review, the Court adopts the report

and recommendation of the magistrate judge and finds the defendant to be in violation of

his terms and conditions of his supervised release.

       IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of twelve

(12) months with credit for time served from April 4, 2019.

       Upon release from custody, defendant placed on supervised release for four (4)

years, with the same terms and conditions of supervised release as previously ordered.

The Court recommends, upon defendant's release from custody, that the defendant be

considered for the reentry program in the Northern District of Ohio.

       The defendant is remanded to the custody of the United States Marshal.

       IT IS SO ORDERED.


Dated: April 22, 2019
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                             2
